DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney, Mr. Donald Walker on 04/19/2022. In the interview it was agreed that claim 11 should revert back to its original form (with slight changes to improve clarity as presented below) as submitted on 03/07/2022 and the previous examiner’s amendment should be withdrawn. This is further recorded in the applicant’s remarks dated 04/27/2022. 

The application has been amended as follows: 

Claim 11, lines 10-11 (this amendment is made to claims filed on 03/07/22 and the previous examiner’s amendment dated 03/31/2022 is withdrawn). --the wires and the pins are over-molded with a continuous and unitary second plastic material, wherein the second material forms the boot, and[[:]]--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The IDS filed on 05/02/2022 does not include any prior art references that would satisfactorily anticipate or render obvious all the limitations of claim 11. For example, Wang et al. (CN 105337454) discloses a similar pump with a stator that is molded with a sealing material (2b) that is formed from a thermosetting resin (see paragraph [0048] of the translation provided with the IDS). However, no mention is made of the support formed from a first plastic material and a second plastic material forming the boot as claimed. Further reasons for allowance were submitted in the reasons for allowance dated 03/31/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746